Citation Nr: 1045946	
Decision Date: 12/08/10    Archive Date: 12/20/10

DOCKET NO.  04-28 685A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a skin disability.  

2.  Entitlement to service connection for a lung disability.  

3.  Entitlement to service connection for a right arm disability.  

4.  Entitlement to service connection for a right knee 
disability.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from December 1965 to December 
1967.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

In August 2006, the Veteran testified before Board.  A transcript 
of that hearing has been associated with the claims file.  

In a November 2006 decision, the Board denied the Veteran's 
service connection claims for a skin disability, a lung 
disability, anxiety, and a right arm disability; the issues of 
service connection for urinary incontinence, a low back 
disability, and a right knee disability were remanded within the 
same decision.  The issues denied by the Board in the November 
2006 decision were appealed to the U.S. Court of Appeals for 
Veterans Claims (Court) and subsequently vacated in a February 
2008 order.  

In June 2008, the Board remanded the issues of service connection 
for a skin disability, a lung disability, anxiety, and a right 
arm disability.  In a subsequent August 2009 rating decision, the 
RO granted the Veteran service connection for anxiety, 
degenerative arthritis of the lumbosacral spine, and urinary 
incontinence.  Because the appellant was awarded service 
connection for these disabilities, they are no longer on appeal 
before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 
1997).  

Regarding the issues remanded by the Board in November 2006 and 
June 2008, the Board finds the required development has been 
completed and these issues are appropriately back before the 
Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to a skin disability is addressed in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  Competent evidence has not been presented establishing onset 
of lung granulomas or any other lung disability during military 
service, as the result of a disease or injury incurred therein, 
or as secondary to herbicide exposure.  

2.  Competent evidence has not been presented establishing onset 
of a right arm disability during military service.  

2.  Competent evidence has not been presented establishing onset 
of a right knee disability during military service, or as 
manifested to a compensable degree within a year of service 
separation.  



CONCLUSIONS OF LAW

1.  Lung granulomas were not incurred during active military 
service, and may not be presumed to have been incurred therein, 
and service connection must thus be denied.  38 U.S.C.A. §§ 1110, 
1112, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2010).  

2.  A right arm disability was not incurred during active 
military service, and service connection must thus be denied.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2010).  

3.  A right knee disability was not incurred during active 
military service, and did not manifest to a compensable degree 
within a year thereafter, and service connection must thus be 
denied.  38 U.S.C.A. §§ 1110, 1111, 1112, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2010).  For the reasons to be discussed 
below, the Board finds that VA has satisfied its duties to the 
appellant under the VCAA.  A VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information and 
evidence the claimant is expected to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements 
apply to all five elements of a service connection claim (1) 
veteran status; (2) existence of disability; (3) connection 
between service and the disability; (4) degree of disability; and 
(5) effective date of benefits where a claim is granted.  Dingess 
v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the 
development of his claims, has notified him of the information 
and evidence necessary to substantiate the claims, and has fully 
disclosed VA's duties to assist him.  In October 2002, December 
2006, March 2007, July 2008, and May 2009 letters, the Veteran 
was notified of the information and evidence needed to 
substantiate and complete the claims on appeal.  Additionally, 
the December 2006 letter provided him with the general criteria 
for the assignment of an effective date and initial rating.  Id.  

The Board notes that, in the present case, initial notice was 
issued prior to the January 2003 adverse determination on appeal; 
thus, no timing issue exists with regard to the notice provided 
the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board further finds that VA has complied with the duty to 
assist by aiding the appellant in obtaining evidence.  It appears 
that all known and available records relevant to the issues on 
appeal have been obtained and are associated with the Veteran's 
claims files.  The RO has obtained the Veteran's service 
treatment records, as well as VA and non-VA medical records.  
Pertinent medical records have also been obtained from the Social 
Security Administration.  See Baker v. West, 11 Vet. App. 163, 
169 (1998); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 
(1992).  He has also been afforded VA medical examination in 
April 2007 regarding his right knee.  The Board notes that the VA 
examination report contains sufficiently specific clinical 
findings and informed discussion of the pertinent history and 
clinical features of the disability on appeal and is adequate for 
purposes of this appeal.  In August 2006, the Veteran was 
afforded the opportunity to testify before the Board.  The Board 
is not aware, and the Veteran has not suggested the existence of, 
any additional pertinent evidence not yet received.  

The Board also notes that pursuant to the January 2008 Joint 
Motion for Remand and the Board's own February 2008 remand order, 
the agency of original jurisdiction was ordered to forward a 
request to the Veteran for the complete name and address of "Dr. 
Philistines," a private physician who had reportedly treated the 
Veteran's claimed disabilities.  Such a request was sent to the 
Veteran in July 2008; however, no response was received from the 
Veteran, and in a September 2009 statement, the Veteran indicated 
he had no additional evidence to submit.  As these records, 
although potentially pertinent, are private and in the possession 
of health care providers unknown to VA, VA is unable to obtain 
them by itself.  The Board notes in this regard that "[T]he duty 
to assist is not always a one-way street.  If [an appellant] 
wishes help, he cannot passively wait for it in those 
circumstances [where his input is crucial for obtaining that 
assistance]."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); 
see also Olson v. Principi, 3 Vet. App. 480, 483 (1992).  Hence, 
the Board concludes that the duty to assist with regard to these 
private treatment records is satisfied at present.  

The Board notes that no medical examination has been conducted 
and/or medical opinion obtained with respect to the Veteran's 
service connection claims for disabilities of the lungs and right 
arm.  However, the Board finds that the record, which does not 
reflect competent evidence showing a nexus between service and 
these claimed disabilities, warrants the conclusion that a remand 
for an examination and/or opinion is not necessary to decide the 
claims.  See 38 C.F.R. § 3.159(c)(4).  As outlined in McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), in disability compensation 
(service connection) claims, the VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a disability, 
and (2) evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases manifesting 
during an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another service-
connected disability, but (4) insufficient competent medical 
evidence on file for the VA to make a decision on the claim.  
Simply stated, the standards of McLendon are not met in this 
case, as competent evidence has not been presented linking such 
disabilities to service, as will be discussed in greater detail 
below.  

Based on the foregoing, the Board finds that the Veteran has not 
been prejudiced by any failure of VA in its duties to notify and 
assist him, and that any such violations could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or timing 
of VA's notices or other development.  See Shinseki v. Sanders, 
129 U.S. 1696 (2009) (reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and clarifying 
that the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the agency's 
determination).  Thus, adjudication of his claims at this time is 
warranted.  

II.  Service connection

The Veteran seeks service connection for disabilities of the 
lungs and right arm and knee.  Service connection may be awarded 
for a current disability arising from a disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service 
connection may also be awarded for certain disabilities, such as 
arthritis, which manifest to a compensable degree within a year 
of service separation.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  As with any claim, when there is an approximate 
balance of positive and negative evidence regarding any matter 
material to the claim, the claimant shall be given the benefit of 
the doubt.  38 U.S.C.A. § 5107 (West 2002).  


a.  Lung disability

The Veteran contends in part that his lung disability results 
from herbicide exposure during service.  Under the provisions of 
38 C.F.R. § 3.309(e), if a Veteran was exposed to an herbicide 
agent during active military, naval, or air service, the diseases 
set forth in 38 C.F.R. § 3.309(e) shall be service-connected if 
the requirements of 38 C.F.R. § 3.307(a)(6) are met even though 
there is no record of such disease during service, provided that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied.  

According to 38 C.F.R. § 3.307(a)(6)(iii), a Veteran who, during 
active military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed during such service to an herbicide agent, unless there 
is affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service.  Service in 
Vietnam includes service in the waters offshore or service in 
other locations if the conditions of service involved duty or 
visitation in Vietnam.  38 C.F.R. § 3.313(a) (2009).  

In the present case, the Veteran's service personnel records 
indicates he was awarded the Vietnam Service Medal and the 
Vietnam Campaign Medal, confirming service in Vietnam pursuant to 
38 C.F.R. § 3.307(a)(6).  Thus, his exposure to herbicides is 
presumed.  Lung granulomas, however, are not among the disorders 
listed at 38 C.F.R. § 3.309(e).  Therefore, a grant of service 
connection for lung granulomas on a presumptive basis must be 
denied.

	Nevertheless, the statutory presumption is not the sole method 
for showing causation, and the Veteran is not precluded from 
establishing service connection with competent proof establishing 
direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994).  Therefore, the Board will consider entitlement to 
direct service connection based on possible onset of lung 
granulomas during service, or as the result of disease or injury 
sustained therein.  

The Veteran's service treatment records are negative for any 
diagnosis of or treatment for a respiratory disability.  His 
November 1967 service separation examination was negative for any 
abnormality of the lungs and chest.  On his concurrent report of 
medical history, however, the Veteran reported a history of a 
muscle strain in the left chest, but he denied any history of 
breathing difficulties or shortness of breath.  

Following service, the Veteran was not diagnosed with and did not 
seek treatment for a lung disability for many years.  During his 
August 2006 personal hearing before the Board, the Veteran stated 
he had been experiencing a lung disability only in the past 5 
years.  VA medical treatment records indicate he was first 
diagnosed with respiratory granulomas in approximately 2002.  He 
denied any history of smoking at that time.  
	
	After considering the totality of the evidence, the Board finds 
the preponderance of the record to be against the award of 
service connection for a respiratory disability, diagnosed as 
lung granulomas, to include as secondary to herbicide exposure.  
Considering first whether such a disability was incurred during 
military service, the Board notes the Veteran's service treatment 
records are negative for any diagnosis of or treatment for a 
respiratory disorder, to include granulomas.  Although the 
Veteran has stated he experienced coughing, shortness of breath, 
and similar symptoms in the years following his return from 
Vietnam, his service treatment records and post-service records 
are negative for any such complaints for many years following his 
military service in Vietnam.  The first report of record of a 
respiratory disorder dates to 2002, when granulomas were 
diagnosed.  This diagnosis represents a gap of greater than 30 
years between service separation and the current diagnosis.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy 
period of absence of medical complaints for condition can be 
considered as a factor in resolving claim); see also Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial 
of service connection where veteran failed to account for a 
lengthy time period between service and the initial symptoms of 
disability).  In the absence of evidence to the contrary, the 
Board finds no competent evidence of onset of lung granulomas or 
any other respiratory disability as a chronic disorder during 
military service, and service connection on a direct basis must 
be denied.  
	
Likewise, service connection for granulomas as secondary to 
herbicide exposure is not established by the evidence of record.  
As noted above, lung granulomas are not a presumptive disorder 
for veterans with herbicide exposure, and the Veteran has not 
presented competent evidence establishing a nexus between this 
disorder and his acknowledged Agent Orange exposure during 
Vietnam service.  At his Board hearing and within his written 
statements, the Veteran has offered his own contentions 
suggesting his granulomas are the result of military service.  As 
a layperson, however, the Veteran is not capable of making 
medical conclusions; thus, his statements regarding causation are 
not competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  It is true that lay statements may be competent to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of disability 
or symptoms of disability subject to lay observation.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous medical 
evidence).  Respiratory disabilities, however, and disorders 
resulting from chemical exposure are all complex disorders which 
require specialized training for a determination as to diagnosis 
and causation, and they are therefore not susceptible of lay 
opinions on etiology, and the Veteran's statements therein cannot 
be accepted as competent medical evidence.  
	
In conclusion, the preponderance of the evidence weighs against 
the award of service connection for a lung disorder, diagnosed as 
granulomas, to include as due to herbicide exposure.  As a 
preponderance of the evidence is against the award of service 
connection, the benefit-of-the-doubt doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  


b.  Right arm disability

The Veteran seeks service connection for a right arm disability.  
His service treatment records are negative for any diagnosis of 
or treatment for a right arm disability.  On service separation 
medical examination in November 1967, his upper extremities were 
without abnormality.  

Post-service, the Veteran's VA medical treatment records are 
negative for any diagnosis of a right arm disability.  At his 
August 2006 personal hearing before the Board, the Veteran stated 
he first injured his right arm during military service, and 
sought treatment at that time.  He stated his injury was near the 
right elbow.  Although the Veteran has reported pain and 
soreness, especially with use, of his right arm, the medical 
records do not reflect a current diagnosis.  

After considering the totality of the record, the Board finds the 
preponderance of the evidence to be against the award of service 
connection for a right arm disability.  As noted above, the 
competent evidence of record does not reflect a current diagnosis 
of a right arm disability.  Central to any service connection 
claim is a current diagnosis of the claimed disorder.  Absent 
proof of the existence of the disability being claimed, there can 
be no valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Degmitech v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The Board 
recognizes that the Court has held that the presence of a chronic 
disability at any time during the claim process can justify a 
grant of service connection, even where the most recent diagnosis 
is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In 
the present case, however, even were the Board to assume the 
existence of a current right arm disability, no competent 
evidence has been presented linking such a disability to military 
service.  As noted above, the Veteran's service treatment records 
are negative for any diagnosis of or treatment for a right arm 
disability, and the Veteran did not seek treatment for such a 
disability for many years after military service, suggesting 
against such a nexus.  See Maxson, 230 F.3d at 1333.  

The Veteran has reported that he originally injured his right arm 
during military service and sought treatment therein; however, 
his service treatment records are negative for any such injury or 
treatment, and in the absence of any supporting evidence, the 
Board does not find his account of an in-service right arm injury 
to be credible.  Further, as a layperson, the Veteran is not 
capable of making medical conclusions; thus, his statements 
regarding diagnosis and causation of a right arm disability are 
also not competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  It is true that lay statements may be competent 
to support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of disability 
or symptoms of disability subject to lay observation.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous medical 
evidence).  Orthopedic disorders, however, are complex disorders 
which require specialized training for a determination as to 
diagnosis and causation, and they are therefore not susceptible 
of lay opinions on etiology, and the Veteran's statements therein 
cannot be accepted as competent medical evidence.  

In conclusion, the preponderance of the evidence is against the 
award of service connection for a right arm disability.  As a 
preponderance of the evidence is against the award of service 
connection, the benefit-of-the-doubt doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  



c.  Right knee disability

The Veteran seeks service connection for a right knee disability.  

According to his service treatment records, the Veteran was 
treated for an unspecified sore knee in September 1966.  No 
diagnosis was rendered at that time, but he was given medication 
for his reported knee pain.  His November 1967 service separation 
examination was negative for any abnormality of the right knee; 
however, on his concurrent report of medical history, the Veteran 
reported a history of a swollen right knee in 1966, with no 
diagnosis given.  

Post service, the Veteran first reported a right knee disability 
in approximately 2002, when he reported right knee pain.  In 
August 2006, the Veteran testified before the Board.  He stated 
that he first injured his right knee during military service, and 
that this disability has bothered him since that time.  

A VA orthopedic examination was afforded the Veteran in April 
2007 in order to address the etiology of any current right knee 
disability.  He reported an initial injury to his right knee 
during military service, when he hit his knee while lifting a 
food crate.  He next noticed a right knee disability in 2003, 
when the knee became painful and swollen.  He stated he used 
medication and rest to alleviate his right knee symptoms, but 
denied any history of surgery or the need for an orthopedic 
device for the right knee.  Physical examination of the right 
knee indicated a normal alignment and range of motion, but with 
some crepitus.  X-rays indicated mild degenerative changes of the 
right knee.  After reviewing the Veteran's claims file and 
examining the Veteran, the examiner, a VA physician, found it 
less likely than not that any current right knee disability was 
related to military service.  

After considering the totality of the record, the Board finds the 
preponderance of the evidence to be against the award of service 
connection for a right knee disability.  Although the Veteran did 
seek treatment for knee pain of an unspecified knee during 
military service, no diagnosis was rendered at that time, and no 
abnormality of either knee was noted on service separation or for 
many years thereafter.  Thus, the Board concludes any in-service 
injury to the right knee must have been acute and transitory in 
nature, and resolved without residuals, as the Veteran had no 
abnormality of the right knee at service separation, and did not 
seek treatment for a right knee disability for many years 
following military service.  See Maxson, 230 F.3d at 1333.  
Additionally, when the Veteran's claim was presented to a VA 
physician in April 2007, the physician concluded that while the 
Veteran had a current diagnosis of mild degenerative changes, 
such a disorder was less likely than not related to military 
service.  For these reasons, the Board concludes the Veteran's 
degenerative changes of the right knee were not incurred during 
military service or manifested within a year thereafter.  

The Veteran has himself alleged this his current right knee 
disability began during military service; however, as a 
layperson, the Veteran is not capable of making medical 
conclusions; thus, his statements regarding causation are not 
competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  It is true that lay statements may be competent to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of disability 
or symptoms of disability subject to lay observation.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous medical 
evidence).  Again, however, orthopedic disorders are complex 
disorders which require specialized training for a determination 
as to diagnosis and causation, and they are therefore not 
susceptible of lay opinions on etiology, and the Veteran's 
statements therein cannot be accepted as competent medical 
evidence.  

In conclusion, the preponderance of the evidence is against the 
award of service connection for a right knee disability.  As a 
preponderance of the evidence is against the award of service 
connection, the benefit-of-the-doubt doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Entitlement to service connection for a lung disability, to 
include as secondary to herbicide exposure, is denied.  

Entitlement to service connection for a right arm disability is 
denied.  

Entitlement to service connection for a right knee disability is 
denied.  



REMAND

The Veteran seeks service connection for a skin disability, to 
include as secondary to herbicide exposure.  Review of the 
service treatment records indicate he was seen in May 1967 for a 
skin rash in the groin area.  He was given medication.  He was 
seen again for a rash in July 1967, and gonorrhea was suspected.  
He was given an injection.  As the Veteran's service records 
confirm military service in Vietnam, exposure to herbicides is 
presumed.  See 38 C.F.R. § 3.307(a).  

More recently, the Veteran has sought treatment for and been 
diagnosed with various skin disabilities.  An unknown rash was 
observed on the Veteran's right thigh and left knee in June 2002.  
On VA examination in October 2002, the Veteran had scaly lesions 
of the face, and probable seborrheic dermatitis was diagnosed.  
In August 2005, the Veteran was observed to have scaling on his 
hands.  In his written statements and hearing testimony, the 
Veteran has alleged chronic skin rashes since service separation.  
Although he is a layperson, the Veteran is competent to testify 
regarding observable symptomatology, such as skin rashes.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous medical 
evidence).  Based on the above, the Board finds sufficient 
evidence has been presented to warrant a VA medical examination.  
VA's duty to assist includes obtaining relevant VA and private 
medical records when the existence and location of such records 
has been made known to VA.  38 U.S.C.A. § 5103A(b); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a comprehensive 
dermatological examination.  The claims 
folder and a copy of this remand must be made 
available to the examiner for review in 
conjunction with the examination.  After 
examining the Veteran and reviewing all 
evidence of record, the examiner should state 
whether a current skin disability is 
demonstrated.  If so, the examiner should 
describe the evidence within the record upon 
which any current diagnosis is based.  For 
any skin disability diagnosed, the examiner 
should state whether such a disorder had its 
onset during service, or is the result of 
exposure to Agent Orange or other herbicides 
during military service.  (Note: For the 
purposes of this examination, exposure to 
herbicides is conceded by VA due to the 
Veteran's verified service in Vietnam.)  Any 
medical opinion expressed by the examiner 
should be accompanied by a complete 
rationale. 

2.  After undertaking any additional 
development deemed appropriate, and giving 
the appellant full opportunity to supplement 
the record, adjudicate the Veteran's pending 
claim in light of any additional evidence 
added to the record.  If any benefit sought 
on appeal remains denied, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and be 
afforded the applicable opportunity to 
respond before the record is returned to the 
Board for further review.  

The Board offers no opinion regarding the ultimate outcome of 
this appeal.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


